COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-491-CR
  
 
JAVIER 
CAMPOS ZAPATERO                                                  APPELLANT
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
  
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Dismiss Appeal.” The motion complies 
with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 
42.2(a). No decision of this court having been delivered before we received this 
motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
 
  
                                                                  PER 
CURIAM
  
PANEL D:   McCOY, 
J.; CAYCE, C.J.; and LIVINGSTON, J.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
January 29, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.